Citation Nr: 1121538	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO. 08-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the low back.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for herpes simplex virus II (HSV II).

4. Entitlement to service connection for residuals of a left middle finger injury.

5. Entitlement to service connection for left ankle disability.

6. Entitlement to service connection for disability of the cervix.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION


The Veteran served on active duty from November 2005 to February 2007. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In June 2009 the Veteran's representative submitted a new address for the Veteran, in a format that would generally indicate that she was to receive mail at an overseas United States military facility. It is not clear whether her change in address was a result of her being recalled to active duty service.

Since that time, the RO has sent correspondence to her prior address and to her newly indicated address, and, in certain instances, the RO made efforts to contact her at both addresses. 

In February 2011 the RO attempted to contact the Veteran by phone, but no one answered at a civilian power of attorney's phone number her representative provided in June 2009. There was also no response to a voicemail at a phone number she had provided in May 2008.

A March 2011 letter from the RO reminding her of a scheduled Board hearing at the RO, and an April 2011 letter from the RO indicating that her appeal was being forwarded to the Board, were sent only to the Veteran's prior address rather than her last indicated military overseas post-office address.

A letter from the Board to the Veteran in April 2011 was sent to her last known address at an overseas military location.

The Board can find no indication that the Veteran's representative, Wisconsin Department of Veterans Affairs, which provided the Veteran's new contact information in June 2009, has been made aware that VA has been unable to contact the Veteran since that time. All correspondence sent to the Veteran or her representative since June 2009 contains no indication that VA has been unable to contact her.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's representative, Wisconsin Department of Veterans Affairs, to inform them that VA has been unable to contact the Veteran since they provided new contact information for her at an overseas military location in June 2009. Request the representative to provide any available updated information as to the Veteran's address and contact information.

2. If the Veteran's representative is unable to provide accurate contact information for the Veteran, send a letter to the Veteran at her last known address, a military post-office address, and inform her that VA has been unable to contact her. Request that she reply by indicating her current location, contact information, and military or civilian employment status. 

Additionally send a letter to her last known street address in Beloit, Wisconsin, and inform her that VA has been unable to contact her. Request that she reply by indicating her current location, contact information, and military or civilian employment status. 

Send a copy of both letters to the Veteran's representative, Wisconsin Department of Veterans Affairs. 

3. If there is indication that the Veteran has served on active duty since June 2009, contact all necessary sources to obtain verification of the service from the service department and the Veteran's service treatment records for the period of service.

4. If the Veteran is located, schedule the Veteran for either a Travel Board hearing or videoconference hearing (whichever the Veteran elects) at the RO or, if circumstances warrant, at another reasonably feasible location, before a Veterans Law Judge of the Board, in accordance with the docket number of this case. 

Provided, that if it is determined that the Veteran is currently serving on active duty overseas, suspend or defer further action on her claim until such time as it is reasonably possible for such actions, such as for her to attend a Board hearing, to be undertaken. See generally VAOPGCPREC 10-2004 (if a Veteran's return to active duty temporarily prevents VA from providing a necessary medical examination or taking other action necessary to a proper decision on a claim, VA may suspend or defer action on the claim until the necessary actions can be accomplished).

5. If the Veteran is not contacted or located or if she withdraws her request for a Board hearing, the RO/AMC must consider any newly received information or evidence and review the claims file, and conduct any additional development warranted by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. If further action is required, the RO/AMC must undertake it before further adjudication of the claims.
6. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC) and an appropriate period of time for response.

If the RO/AMCs inability to contact or locate the Veteran is a factor in the continued denial of her claims, the SSOC must discuss the attempts made to contact or locate the Veteran and inform the Veteran and her representative that its inability to contact or locate her has rendered further processing of her claim futile. A copy of the SSOC must be sent to the Veteran's representative.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


